IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 43830

STATE OF IDAHO,                                 )   2016 Unpublished Opinion No. 724
                                                )
       Plaintiff-Respondent,                    )   Filed: October 5, 2016
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
NATHAN NICHOLAS HELBURN,                        )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Michael Reardon, District Judge.

       Judgment of conviction and determinate one-year sentence for battery against health care
       workers, affirmed, and order denying Idaho Criminal Rule 35 motion, affirmed.

       Eric D. Fredericksen, Interim State Appellate Public Defender; Justin M. Curtis,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori Anne Fleming, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                      Before GUTIERREZ, Judge; GRATTON, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       Nathan Nicholas Helburn pleaded guilty to battery against health care workers, Idaho
Code §§ 18-915C and 19-2520F. The district court imposed a determinate one-year sentence.
Helburn filed an Idaho Criminal Rule 35 motion, which the district court denied. Helburn
appeals.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established.
See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-15 (Ct. App. 1991); State
v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App. 1984); State v. Toohill, 103
Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing the length of a sentence,

                                                1
we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho 722, 726, 170 P.3d 387,
391 (2007). Applying these standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion.
        Next, we review whether the district court erred in denying Helburn’s I.C.R. 35 motion.
A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency, addressed to
the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d 23, 24 (2006);
State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In presenting an I.C.R. 35
motion, the defendant must show that the sentence is excessive in light of new or additional
information subsequently provided to the district court in support of the motion.         State v.
Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). In conducting our review of the grant
or denial of a I.C.R. 35 motion, we consider the entire record and apply the same criteria used for
determining the reasonableness of the original sentence. State v. Forde, 113 Idaho 21, 22, 740
P.2d 63, 64 (Ct. App. 1987); Lopez, 106 Idaho at 449-51, 680 P.2d at 871-73. Upon review of
the record, we conclude no abuse of discretion has been shown.
        Therefore, Helburn’s judgment of conviction and sentence, and the district court’s order
denying Helburn’s I.C.R. 35 motion, are affirmed.




                                                     2